         Case 1:19-cv-00032-TMR Document 67                Filed 05/21/21     Page 1 of 1




                                           May 21, 2021



VIA ELECTRONIC FILING
The Honorable Timothy M. Reif, Judge
United States Court of International Trade
One Federal Plaza
New York, NY 10278-0001


       Re:     Guizhou Tyre Co., Ltd.., et al . v. United States, Consol. Ct. No. 19-00032 (Ct.
               Int’l Trade), Slip Op. 21-64

Dear Judge Reif:

       In response to the Court’s May 19, 2021 letter, Plaintiffs Guizhou Tyre Co., Ltd. and

Guizhou Tyre Import and Export Co. Ltd. (collectively “Guizhou Tyre”), respectfully advise the

Court that they do not believe that there is any confidential information that needs bracketing or

redacting in the Court’s May 19, 2021, opinion (Slip Op. 19-32). See ECF. No. 65.

       The Court bracketed information as confidential on page 29 in footnote 11. We have

reviewed this bracketed information and the underlying administrative record and do not believe

that the statements in this footnote contain confidential information.

       Please do not hesitate to contact the undersigned if further clarification is needed.

                                                      Very truly yours,




                                                      Andrew T. Schutz
                                                      Ned H. Marshak


11127278_1
